Honorable Ed Paynttr                   Opinion No. H- 39
District Attorney
Taylor County Courthouse               Rt:        Whether the CommiraiontrB
Abilene, Teacar 79602                             Court of Taylor County ie
                                                 ‘autiriced  to trrablirh the
                                                  aalarita of conrtablts at one
Dear Mr.   Paynttr:                               dollar per year.        ..

     You have rtqucattd        an opinion of this office on the following question:

                  “Did the Commimrionerr Court of Taylor
            County have authority under ‘Article 3912i, 0 $ 9                .
            and 9 (2) to letthe nalarier of conotabltr In               -     __   ,
            Taylor County at One Dollar ($1) per year? ”                ..

      You present     the   following factual background for this quemrion:

                   ‘IAt a General Election held in November,
            1968, the Honorable John Thomar wao elected
            Conetable for Taylor County, Ttxaa for a term
            beginning January 1, 1969, and ending December
            31, 1972. Mr. Thomar aarumed ruch office and
            rervtd the entbo term, but did nor choore to run
            for re-election.   The ralary budget during tbia
            term warn $6,000 par year,

                  “On December 21. 1971, the Commiroioneri
            Court of Taylor County met in rtreion with all .. ” ’              ’   :
            members prtrtnt and parted a motion that beginning
            January 1, 1973. the aalaty budget of each of the
            Conrtablaa’ officea for Taylor County be ltt at
            One Dollar ( $1) per year.

                   “At 8 General Election held in November,
             1972, the Honorable Jake Let wae elected Constable               ”




                                             p. 160
!’     .




     Honorable       Ed Paynttr,   page 2 (H-39)




                      for Taylor County, Texas, for a term beginning
                      January 1. 1973, ind ending December 31, 1976.
                      Mr. Lee has assumed such office and in presently
                      serving in ruch capacity, His salary is One Dollar
                      ($1) per year.”

           Article      3912i, Vernon’s Texas Civti Statutes, provides    in part:

                             “Sec. 9. The Commisaiontrs     Court rhall
                      not be required to fii the salaries in all precinctr’
                      at equal amounts, but rhall have discretion to      .
                      determine the amount of salarica to, be paid each                   _’   .


                      Justice of the Peace and each Constable in the
                      several prtcincte   on an individual basis without
                      regard to the ralarieo paid in other precinct8
                      or to other official8. . : . ‘I

           Article      3912k, Vernon’s Texas Civil Statutes. provides        in part:.

                              “Section 1. Exctpr a# otherwire provided by
                      this Act and subject to the limirationr of this Act,
                      the commissioners     court of each county shall fix
                      the amount of compensation. office txpenat, trdvtl
                       txptnrt, and all other allowances for county %nd
                      prtcincr official8 and employter who art paid
                      wholly from county funds, but in no event shall
                       such salarier be set lower than they exist at the
                       efftctivt &tt of thit Act. (EmphaBil added)

                              “Section 8. To the extent that any local,
                       special, or general lap, including Acta of the   ,
                       62nd Legislature,   Regular Saraion, 1971, prt-              .
                       scribes the compensation, office expense, travel
                       exptnrt. or any other allowance for any official
                       or employee covered by this Act, that law is
                       repealed.

                 .           “Section 9. This Act is affective for nilaries,
                       expentts, and allow+ncer’patd beginning January 1,
                       1972. ”                                                                :
                                                                                          ., ,.
                                                                                             _,

                                              p. 161
.’          *
     . .:




     Honorable   Ed Pay&w, ‘Page 3 (H-39)     ’




            The mtnimum salary payable ir governed by Article 3912k, Vernon’s
      Ttxae Civil Starurts. Under the facta you have given ua, the ralary for a
      Constable of Taylor County, a6 it sxirttd on January 1, 1972, was $6,000
      per year, and, to anrwer your question, the commirsionere court may,
      mt ret the salaries of coarta?tr  at $1 per year.

                                    SUMMARY

                        The minimum ralary for the Conrtable of Taylor
                  County ia set at the ralary txirting on January 1. 1972,
                  by Article 3912k, and the commisrionerr court may        :   .
                  not Lower it below that figure.

                                         Your8 very truly,




        Opiziion Committee




                                       p. 162